Citation Nr: 0733594	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  96-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


ISSUE

Entitlement to an increased rating for a left (nondominant) 
shoulder strain with tendinitis, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to facilitate the conduct of additional 
evidentiary and procedural development of the issue of the 
veteran's entitlement to an increased rating for his left 
shoulder disorder.  Following the RO's completion of the 
requested actions, the case has since been returned to the 
Board for further review.  

In connection with the instant appeal, the veteran was 
afforded a hearing before a Veterans Law Judge of the Board 
in September 2003, a transcript of which is of record.  This 
Judge is no longer employed by the Board, and the veteran was 
advised of this fact by the Board's letter of July 2007 and 
therein offered an additional Board hearing.  In his 
response, received by the Board in August 2007, the veteran 
declined the offer of an additional hearing and requested 
that a decision be made on the basis of the evidence of 
record.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder strain with 
tendonitis is primarily manifested by limitation of motion 
that more nearly approximates to 25 degrees to the side with 
consideration of pain and functional loss; it is not 
productive of ankylosis or any other complications. 

2.  The veteran's service-connected left shoulder disorder is 
also productive of a marked interference with employment.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 30 percent 
rating for a left (nondominant) shoulder strain with 
tendonitis, the maximum rating for limitation of motion, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for the assignment of an extraschedular 
rating of 10 percent for a left (nondominant) shoulder strain 
with tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As indicated above, this matter was remanded by the Board to 
the RO in April 2006 so that additional development could be 
undertaken, including providing complete notice to the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as 
codified in pertinet part at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a), as well 
as retrieval of VA medical records, conduct of a VA medical 
examination, and readjudication.  The veteran's attorney 
indicates that not all of the actions requested were 
conducted, specifically noting that VA medical personnel 
"did not assign or evaluate the additional functional 
limitation caused by pain upon repetitive motion or upon 
flare-ups" and requesting further remand of the appeal on 
that basis.  The attorney likewise notes that the Director of 
VA's Compensation and Pension Service failed to utilize the 
appropriate legal standard and consider all applicable 
evidence in the RO's referral of the veteran's claim for 
increase based on extraschedular criteria.  

Regarding the veteran's extraschedular entitlement, the RO 
completed the actions the Board asked that it undertake in 
terms of such claim, including obtaining an opinion from a VA 
medical professional, adjudicating such claim, and referring 
the question to the appropriate VA official.  The extent of 
the review undertaken by the VA official and, ultimately, the 
disposition of the extraschedular question, are matters for 
the Board's review, which the Board herein intends to 
adjudicate, finding in the veteran's favor.  As such, there 
is no need for a remand of the extraschedular claim.  The 
request for a remand to determine if additional functional 
loss supports a higher rating based upon limitation of motion 
is addressed below.

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for residuals of a sprain of the left 
acromioclavicular joint was established by RO action in 
August 1972, with assignment of a 0 percent evaluation 
therefor.  Such grant of service connection was expanded by 
Board action in November 1983 to include tendinitis of the 
rotator cuff of the left shoulder, with assignment of an 
overall disability evaluation of 20 percent under 38 C.F.R. 
§ 4.71a, DC 5201, for left shoulder disablement.  That 20 
percent rating has remained in effect since assigned, 
effective from July 1982, and is therefore protected.  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under DCs 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
Forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, ratings from 30 to 50 percent are assignable 
for the dominant upper extremity affected by ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5200.

DC 5201 provides that limitation of motion of the major or 
minor arm at the shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Under DC 5202, for impairment of the humerus in the major 
arm, a 20 percent rating is assignable when there is 
malunion, with moderate deformity; a 30 percent rating is for 
assignment when there is marked deformity of the major arm.  
Also under DC 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
assignable with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is also for 
assignment when there are frequent episodes and guarding of 
all arm movements for the major arm.  38 C.F.R. § 4.71a, DC 
5202.

Under 38 C.F.R. § 4.71a, DC 5203, for impairment of the 
clavicle or scapula in the major or minor arm manifested by 
dislocation, a 20 percent rating is warranted.  For nonunion 
with loose movement, a 20 percent rating is assignable.  Id.  
For nonunion without loose movement, and for malunion, a 10 
percent rating is assignable.  Id.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, weakness, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

In connection with the claim for increase of June 1995, the 
denial of which by the RO in July 1995 forms the basis of the 
instant appeal, much evidence has been developed, including 
reports of VA medical examinations in 1994, 2000, 2001, 2003, 
and 2006.  Such evidence identifies the veteran's dominant 
upper extremity to be on the right side, thereby rendering 
his left shoulder to be his minor or nondominant shoulder.  
That evidence otherwise fails to denote the existence of 
ankylosis, fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  Motion the left arm is 
demonstrated to be limited at most to a point midway between 
the side and shoulder level, but not to 25 degrees from the 
side.  Notice is taken that, when most recently evaluated 
during 2006, flexion and abduction of the left shoulder were 
possible to 80 degrees, with extension from 50 to 60 degrees, 
and external and internal rotation from 35 to 40 degrees.   

In reviewing the relevant evidence, the Board notes at the 
outset that there is medical records that show that the 
veteran has additional nonservice-connected disability that 
probably results in some of the overall functional limitation 
of the joint.  On a VA medical evaluation in 2003, a 
diagnosis of a collagen disease involving a systemic form of 
myositis and arthritis was set forth.  Pain and other 
elements leading to functional loss were also noted on a VA 
general medical examination in July 2006, findings from which 
did not culminate in a diagnosis of a specific left shoulder 
disorder inclusive of either a shoulder strain or tendonitis; 
rather entry was made of a pertinent diagnosis of a mixed 
connective tissue disorder involving not only each shoulder, 
but each knee, foot, and hand, as well as the back.  Hence, 
the degree to which indicated pain and functional loss are 
attributable directly to the service-connected left shoulder 
strain, as opposed to a nonservice-connected entity such as a 
collagen or connective tissue disorder, is far from clear. 
However, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that regulations require that when examiners are 
not able to distinguish the symptoms and/or degree of 
impairment due to a service-connected versus some other 
diagnosed disability, VA must consider all symptoms in the 
adjudication of the claim.  In this case, the examiners 
appear unable to distinguish the symptoms related to the 
respective disabilities.  Therefore, the Board must consider 
all the veteran's left shoulder symptoms in evaluating his 
current left shoulder disability.  Id.

In terms of the objection raised by the veteran's attorney as 
to the VA physician's assessment in September 2006 involving 
pain and functional loss, the Board recognizes that the 
physician reported the following on physical examination:  

He has pain as noted throughout the range of 
motion, and with repeated movement, it increases.  
There is no reduction in the range of motion with 
repeated movements.  He has fatigue and lack of 
endurance and has to stop in between movements.  
His mid range of abduction gives him the maximum 
pain.  In regard to incoordination, there is 
incoordination because of pain.  In regard to 
flare-ups, he states that he has flare-ups every 
day, and they are continuous.  This appears to be 
the case because of his arthropathy and myositis.  

Contrary to the attorney's argument, the VA examiner did 
respond to the question of whether additional loss occurred 
as a result of repetitive motion of the veteran's left 
shoulder, finding that there was no range of motion loss with 
repetitive movements, despite increased pain.  However, this 
conclusion is not consistent with the physician's own 
findings of pain throughout range of motion.  Moreover, the 
same clinician noted a history of incoordination secondary to 
pain and daily flare-ups with the latter finding supported 
the presence of arthropathy and myositis.    Remand is sought 
on behalf of the veteran in order to permit the VA examiner 
to quantify the degree of functional loss resulting from 
flare-ups, but the Board finds that there is sufficient 
medical evidence to find that there is in fact additional 
loss of motion that more nearly approximates to 25 degrees to 
the side with consideration of pain, which supports the 
maximum rating of 30 percent for limitation of motion of a 
nondominant shoulder.  See 38 C.F.R. § 4.71a, Diagnostic code 
5201.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot 
support a higher rating because the Court of Appeals for 
Veterans Claims (Court) has held that there is no basis for a 
rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).   

Where there is a clearly expressed intent to limit an appeal 
to a certain rating, higher ratings need not be considered.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this 
instance, the veteran's attorney on the second page of his 
May 2007 statement noted that, inasmuch as all motion of the 
left shoulder appeared to be limited by pain, the veteran 
should be eligible for the highest rating under DC 5201, 
while arguing in the alternative that the alleged failures of 
the VA examiner necessitated further remand.  For reasons 
cited in further detail below, the Board finds that on the 
basis of schedular considerations, assignment of a 30 percent 
rating, the maximum evaluation available under DC 5201, as 
sought by the veteran is in order.  

Given the foregoing, and inasmuch as evidence is presented 
warranting the assignment of the benefit sought, i.e., the 
maximum rating of 30 percent under DC 5201, the need to 
determine whether the RO has fully complied with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), as codified in pertinent part 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007), and 
interpreted by various Federal courts, is obviated.  

          


                                                 
Extraschedular Rating

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The most recent VA examination of the veteran was in 
September 2006.  Following that evaluation, the examiner 
concluded that it was at least as likely as not that the 
veteran's service-connected left shoulder disorder resulted 
in a marked interference with his employment.  The Board 
finds that, as the Chief Benefits Director has already 
considered this matter, this unequivocal opinion supports an 
extraschedular rating of 10 percent.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  














ORDER

A 30 percent maximum scheduler rating for a left 
(nondominant) shoulder strain with tendinitis based upon 
limitation of motion is granted, subject to those provisions 
governing the payment of monetary benefits. 

A 10 percent extrascheduler rating for a left (nondominant) 
shoulder strain with tendonitis is granted, subject to those 
provisions governing the payment of monetary benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


